                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 SHARON R. HAMMER and JAMES R.
 DONOVAL, husband and wife,                     Case No. 1:13-cv-00211-EJL

                                                MEMORANDUM DECISION AND
 Plaintiffs,                                    ORDER

               v.

 CITY OF SUN VALLEY; NILS RIBI, in
 his individual and official capacity; and
 DEWAYNE BRISCOE, in his individual
 and official capacity,


 Defendants.


                                   INTRODUCTION

       Pending before the Court in the above-entitled matter is Plaintiff Sharon R.

Hammer’s Motion for Summary Judgment. (Dkt. 115.) The responsive briefing has been

filed and the Motion is ripe for the Court’s consideration. The facts and legal arguments

are adequately presented in the briefs and record. In the interest of avoiding further delay

and because the Court conclusively finds that the decisional process would not be

significantly aided by oral argument, the Motion is decided on the record without a hearing.



MEMORANDUM DECISION AND ORDER - 1
                  FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs Sharon R. Hammer and James R. Donoval, husband and wife, filed a

Complaint against Defendant City of Sun Valley (“Sun Valley” or “the City”) as well as

Defendants Nils Ribi and DeWayne Briscoe in both their individual and official capacity.

(Dkt. 1.) The Complaint raised fourteen claims relating to allegations concerning events

occurring during and after Ms. Hammer’s employment as the City Administrator of Sun

Valley from June 1, 2008 until January 19, 2012. (Dkt. 1.)

       On June 17, 2014, the Court granted Defendants’ Motion for a Judgment on the

Pleadings dismissing Counts 1-8, 10, and 12-14. (Dkt. 41, 70.)1 The Court later granted

summary judgment in favor of Defendants on the remaining counts and Judgment was

entered in favor of Defendants. (Dkt. 71, 72.) On appeal, as relevant to this Motion, the

Ninth Circuit reversed the Court’s dismissal of Hammer’s “unconstitutional bias claim, the

dismissal of the claims against Nils Ribi and DeWayne Briscoe in their individual

capacity….to clarify the grounds for the district court’s dismissal because we are unable to

determine the reasoning as to why these claims were dismissed.” (Dkt. 104.)

       The case was re-opened and Hammer filed the instant Motion for Summary

Judgment as to Count 8 of the Complaint – the unconstitutional bias claim. (Dkt. 115.) The

Court finds as follows.




1
  The full recitation of the factual basis of this matter contained in that Order is incorporated
herein. (Dkt. 41.)


MEMORANDUM DECISION AND ORDER - 2
                               STANDARD OF REVIEW

       Motions for summary judgment are governed by Rule 56 of the Federal Rules of

Civil Procedure. Rule 56 provides, in pertinent part, that judgment “shall be rendered

forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(c). An issue is “material” if it affects the outcome of the litigation and may be

considered “genuine” if it is established by “sufficient evidence supporting the claimed

factual dispute…to require a jury or judge to resolve the parties’ differing versions of the

truth at trial.” Hahn v. Sargent, 523 F.3d 461, 464 (1st Cir. 1975) (quoting First Nat’l Bank

v. Cities Serv. Co. Inc., 391 U.S. 253, 289 (1968)); see also British Motor Car Distrib. v.

San Francisco Auto. Indus. Welfare Fund, 883 F.2d 371 (9th Cir. 1989).

       Under Rule 56, summary judgment is mandated if the non-moving party fails to

make a showing sufficient to establish the existence of an element which is essential to the

non-moving party=s case and upon which the non-moving party will bear the burden of

proof at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the non-moving

party fails to make such a showing on any essential element, “there can be no ‘genuine

issue of material fact,’ since a complete[] failure of proof concerning an essential element

of the nonmoving party’s case necessarily renders all other facts immaterial.” Id. at 323.

       In order to withstand a motion for summary judgment, a party

       (1) must make a showing sufficient to establish a genuine issue of fact with

MEMORANDUM DECISION AND ORDER - 3
      respect to any element for which it bears the burden of proof; (2) must show
      that there is an issue that may reasonably be resolved in favor of either party;
      and (3) must come forward with more persuasive evidence than would
      otherwise be necessary when the factual context makes the non-moving
      party=s claim implausible.

      British Motor Car, 882 F.2d at 374 (citation omitted). When applying this standard,

the court views all of the evidence in the light most favorable to the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Hughes v. United States, 953

F.2d 531, 541 (9th Cir. 1992).

                                       ANALYSIS

      Hammer seeks summary judgment against all of the Defendants on Count 8 of the

Complaint which raises a § 1983 claim alleging unconstitutional bias deprivation of

property in violation of her due process rights under the Fifth and Fourteenth Amendments.

(Dkt. 1 at ¶¶ 408-417) (Dkt. 115.)

1.    The Section 1983 Claim Against the City of Sun Valley

      Hammer began her employment as the City Administrator on June 1, 2008 pursuant

to the terms of a written Employment Agreement. (Dkt. 1-5, Ex. 4.) Hammer worked in

that capacity until January of 2012. During that time, Hammer alleges she was repeatedly

and continually harassed by Ribi. Hammer reported the incidents to City authorities and

claims she was retaliated against for those reports in various ways and, ultimately,

terminated in January of 2012.

      This Court previously concluded, as a matter of law, that Hammer waived and/or

released “any and all” existing claims arising from her termination under the terms of her


MEMORANDUM DECISION AND ORDER - 4
written Employment Agreement and the Supplemental Release of Claims. (Dkt. 41.)2 The

Ninth Circuit affirmed the Court’s conclusion that the Supplemental Release was

unambiguous and that Hammer waived any and all claims for damages arising from her

termination against the City. (Dkt. 104.) Therefore, to the extent Hammer’s Motion seeks

summary judgment against the City on the unconstitutional bias claim, the Motion is

denied. That claim has been waived and/or released as to the City. (Dkt. 41, 104.)

Moreover, for the reasons stated below, the Court grants summary judgment in favor of the

City on Count 8 because the claim was waived as a matter of law. Albino v. Baca, 747 F.3d

1162, 1177 (9th Cir. 2014) (“[W]here the party moving for summary judgment has had a

full and fair opportunity to prove its case, but has not succeeded in doing so, a court may

enter summary judgment sua sponte for the nonmoving party.”) (citing cases).

2.     The Section 1983 Claim Against Defendants Ribi and Briscoe

       Hammer argues summary judgment should be entered on her § 1983

unconstitutional bias claim against Defendants Ribi and Briscoe because there are no

genuine issues of material fact that the Defendants were bias towards her when they

participated in the decision to terminate her employment in violation of her due process

rights. (Dkt. 116.)




2
  On January 23, 2012, Hammer signed the Supplemental Release of Claims which states: “Upon
payment of the severance payment required pursuant to Section 3.A. of the City Administrator
Employment Agreement dated June 1, 2008, I release the City of Sun Valley for any claims defined
in Section 3.A. of the City Administrator Employment Agreement as were intended when the City
Administrator Employment Agreement was entered into on June 1, 2008.” (Dkt. 11-1, Ex. A.)

MEMORANDUM DECISION AND ORDER - 5
       The Fourteenth Amendment to the United States Constitution protects individuals

from the deprivation of liberty or property by the government without due process. To

establish a § 1983 claim, a plaintiff “must show that an individual acting under the color

of state law deprived him [or her] of a right, privilege or immunity protected by the United

States Constitution or federal law.” Levine v. City of Alameda, 525 F .3d 903, 905 (9th Cir.

2008) (citation omitted). Section 1983 claims based on procedural due process violations

requires a plaintiff to first show he or she had a protected property interest under the Due

Process Clause and then establish that a person acting under color of state law deprived

plaintiff of their constitutionally protected property interest without sufficient procedural

safeguards. Buckingham v. Sec. of U.S. Dept. of Agr., 603 F.3d 1073, 1081 (9th Cir. 2010).

The claim thus contains three elements: (1) a liberty or property interest protected by the

United States Constitution; (2) a deprivation of that interest; and (3) a denial of adequate

procedural protections. Ulrich v. City and Cnty. of San Francisco, 308 F.3d 968, 974 (9th

Cir. 2002) (quoting Portman v. County of Santa Clara, 995 F.2d 898, 904 (9th Cir. 1993)).

       Defendants argue summary judgment should be denied because Hammer has failed

to establish that she was deprived of a constitutionally protected interest or a basis for

liability against either Ribi or Briscoe. (Dkt. 123.)3 Hammer maintains she had a protected

property interest in her continued employment. (Dkt. 116, 126.) The Court finds Hammer




3
  Defendants raise other arguments in their response brief which the Court need not address
because its finding that Hammer failed to show she had a protected property interest is dispositive.
(Dkt. 123.)

MEMORANDUM DECISION AND ORDER - 6
has failed to make the threshold showing on her § 1983 due process claim that she

possessed a property interest deserving of constitutional protection.

       “An individual ‘has a constitutionally protected property interest in continued

employment ... if he [or she] has a reasonable expectation or a ‘legitimate claim of

entitlement’ to it, rather than a mere ‘unilateral expectation.’” Sonoda v. Cabrera, 255 F.3d

1035, 1040 (9th Cir. 2001) (citation omitted). Such claim may be based upon a rule or

policy that secures an interest in continued employment or that creates a legitimate claim

to it. See Bd. of Regents v. Roth, 408 U.S. 564, 577-78 (1972). The Due Process Clause

does not create substantive property rights; property rights are defined instead by reference

to state law. Portman, 995 F.2d at 904.

       “To have a property interest in employment in Idaho, the employee must have more

than a mere hope of continued employment” Tiffany v. City of Payette, 825 P.2d 493, 500

(Idaho 1991) (citation omitted). The general rule in Idaho is that employment is

presumptively at-will and the employer may terminate the relationship at any time for any

reason without incurring liability. Nix v. Elmore Cnty., 346 P.3d 1045, 1052 (Idaho 2015)

(“without a contractual agreement limiting a party’s right to terminate the employment

relationship, either party may terminate it at any time or for any reason without incurring

liability.”). The at-will presumption is rebuttable by either an express or implied limitation

upon a party’s right to terminate the employment relationship. Jenkins v. Boise Cascade

Corp., 108 P.3d 380, 388 (Idaho 2005).

       “An employee hired pursuant to a contract which specifies the duration of the


MEMORANDUM DECISION AND ORDER - 7
employment, or limits the reasons for which the employee may be discharged is not an

employee at will.” Tiffany, 825 P.2d at 500 (quoting Harkness v. City of Burley, 715 P.2d

1283, 1286 (Idaho 1986) (citation and marks omitted); see also Sorensen v. Comm Tek,

Inc., 799 P.2d 70, 72 (Idaho 1990). An implied limitation exists when a reasonable person

would conclude from all the circumstances surrounding the relationship that both parties

intended to limit the other party’s right to terminate the relationship. Jenkins, 108 P.3d at

388; see also Nix, 346 P.3d at 1052 (“courts may imply a limit to the at-will employment

presumption where the circumstances surrounding the employment relationship could

cause a reasonable person to conclude that the parties intended a limitation on discharge.”)

“Statements made and policies promulgated by the employer, whether in an employment

manual or otherwise, may give rise to such an implied-in-fact agreement.” Bollinger v. Fall

River Rural Elec. Co-op, 272 P.3d 1263, 1269 (Idaho 2012).

       Hammer argues she had a property interest in her continued employment as the City

Administrator because her Employment Agreement was renewed annually each year and

was not due to expire until June of 2012 and, therefore, she was a contractual term

employee, not an at-will employee. (Dkt. 116, 126.) Defendants contend Hammer was an

at-will employee under the terms of her Employment Agreement and was fired under the

“without cause” provision of the contract and, therefore, had no constitutionally protected

property interest in continued employment. (Dkt. 123.) The Court finds Hammer was an

at-will employee.

       The City’s Personnel Policies and Procedures Manual effective at the time of


MEMORANDUM DECISION AND ORDER - 8
Hammer’s employment stated as follows:

      Section 1.4: All Employees of the City are Employees “At Will” and may be
      terminated at any time without or without cause.

      Section 1.5: “The City may enter into written employment agreements with
      any Employee. The provisions of any employment agreement shall
      supercede this Manual in the event of a conflict.”

(Dkt. 1-1 at Sections 1.4, 1.5.) Under the original 2008 Employment Agreement, Hammer

was an at-will employee who could be terminated or resign at any time for any reason.

(Dkt. 1-5 at Sections 2 and 3.) Hammer later signed an Employment Agreement Extension

which provided:

      SECTION 1. TERM
             The term of the Employment Agreement Extension is one year
      commencing on June 1, 2009 and fully incorporates all terms of the
      Employment Agreement, originally executed by the Parties and effective on
      June 1, 2008, and this Employment Agreement Extension.

      SECTION 2. EMPLOYMENT
             The Employment Agreement shall automatically renew on its
      anniversary date (June 1st) for a period of one (1) year hereinafter unless
      notice that the Agreement shall terminate is given at least sixty (60) days
      before the expiration date. [I]n the event the Agreement is not renewed, all
      compensation, benefits and requirements of the Employment Agreement
      shall remain in effect until the expiration of the term of the Employment
      Agreement unless Employee voluntarily resigns.

(Dkt. 1-6.) Based on the foregoing, Hammer was an at-will employee. Hammer’s

employment was subject to and she was in fact fired pursuant to the “without cause”

termination provision. (Dkt. 41, 104.) The Court disagrees with Hammer’s argument that

the Employment Agreement Extension’s automatic annual renewal provision made her

employment a “term” or “of a specified duration,” i.e. a one-year term contract subject to


MEMORANDUM DECISION AND ORDER - 9
renewal annually that was not due to expire until June of 2012, such that she was not longer

an at-will employee. (Dkt. 1-6, Section 1.)

       The Employee Agreement Extension’s automatic annual renewal provision was

subject to the Employment Agreement’s “without cause” termination provision. (Dkt. 1-5

at Section 3.A.) As such, Hammer could be, and in fact was, terminated “at any time [or]

for any reason without creating liability.” Edmondson v. Shearer Lumber Products, 75 P.3d

733, 737 (Idaho 2003). That is the very definition of “at will” employment. See e.g.

Narayan v. EGL, Inc., 616 F.3d 895, 903 (9th Cir. 2010) (applying California state law in

holding that contracts containing automatic renewal clauses that could be terminated by

either party upon thirty- days’ notice or upon breach of the agreement were a “substantial

indicator of an at-will employment relationship”); Flores v. Velocity Express, LLC, 250

F.Supp.3d 468, 491 (N.D. Cal. 2017) (same); Skeets v. Johnson, 816 F.2d 1213, 1215 (8th

Cir. 1987) (applying Arkansas state law holding automatic renewal of one-year

employment contracts created no expectation of continued employment). The “mere

expectation that employment will continue does not create a property interest.” Portman,

995 F.2d at 904. For these reasons, the Court concludes, as a matter of law, that Hammer

was an at-will employee.

       The Court further rejects Hammer’s argument that the public policy exception to

the at-will doctrine provided her with a property interest in her employment. (Dkt. 126 at

8-9.) Idaho has long recognized “‘a narrow exception to the at-will employment

presumption where the employer’s motivation for the termination contravenes public


MEMORANDUM DECISION AND ORDER - 10
policy.’” Venable v. Internet Auto Rent & Sales, Inc., 329 P.3d 356, 361 (Idaho 2014)

(quoting Bollinger, 272 P.3d at 1271). To bring a successful claim under the public policy

exception, the employee must show that she was engaged in a legally protected activity

and that there is a causal relationship between her engagement in the protected activity and

her termination. Bollinger, 272 P.3d at 1271. Protected activities include: “(1) refusing to

commit an unlawful act, (2) performing an important public obligation, or (3) exercising

certain legal rights and privileges.’” Venable, 329 P.3d at 361.

       Hammer argues her reports and disclosures of Ribi’s harassing conduct were

protected activities that motivated the termination of her employment. Even if Hammer

was engaged in a protected activity, however, the public policy exception does not give

rise to a protected property interest for purposes of the due process clause. See Summers v.

City of McCall, 84 F. Supp. 3d 1126, 1148 (D. Idaho 2015). While the termination of an

at-will employee’s employment in violation of state public policy may give rise to a cause

of action under state law, it does not create a property interest for due process purposes.

See Bennett v. Watters, 260 F.3d 925, 929 (8th Cir. 2001) (“The right not to be discharged

in violation of the State’s public policy is not a property interest for procedural due process

purposes. It is a substantive right, the violation of which gives rise to a substantive claim

under state law....”); Summers, 84 F. Supp. 3d at 1148 (“[T]he public policy exception does

not give rise to a protected property interest in continued employment[.]”); Reitz v. Persing,

831 F. Supp. 410, 414 (M.D. Pa. 1993) (The public policy exception “creates no property

interest in what is otherwise at-will employment. Rather, the public policy exception allows


MEMORANDUM DECISION AND ORDER - 11
an employee whose discharge threatens public policy to remedy the improper dismissal by

bringing a tort action in wrongful discharge.”). The cases cited by Hammer in her reply

brief arguing to the contrary are inapposite. (Dkt. 126.) Accordingly, even if Hammer was

engaged in a protected activity for purposes of the public policy exception, that does not

establish a protected property interest for procedural due process purposes as required for

her § 1983 claim.

       For these reasons, the Court concludes that Hammer has not shown she had a

protected property interest in her continued employment. Because Hammer has failed to

make that threshold showing necessary for her claim in Count 8 as a matter of law, the

Court finds summary judgment should be entered in favor of the Defendants for the reasons

stated below.

3.     Summary Judgement for Defendants

       The Court grants summary judgment in favor of the Defendants on Count 8. It is

well established that “where the party moving for summary judgment has had a full and

fair opportunity to prove its case, but has not succeeded in doing so, a court may enter

summary judgment sua sponte for the nonmoving party.” Albino, 747 F.3d at 1177 (citing

cases); see also Kassbaum v. Steppenwolf Productions, Inc., 236 F.3d 487, 494 (9th Cir.

2000); Gospel Missions of Am. v. City of Los Angeles, 328 F.3d 548, 553 (9th Cir. 2003);

Cool Fuel, Inc. v. Connett, 685 F.2d 309, 312 (9th Cir. 1982); Celotex Corp. v. Catrett, 477

U.S. 317, 326 (1986) (“district courts are widely acknowledged to possess the power to

enter summary judgments sua sponte, so long as the losing party was on notice that she had


MEMORANDUM DECISION AND ORDER - 12
to come forward with all of her evidence.”). In this case, the record is sufficiently developed

to permit the Court to consider awarding summary judgment to Defendants on this claim.

       It has already been decided as a matter of law that Hammer waived her right to bring

Count 8 against the City in the Supplemental Release of Claims. (Dkt. 41, 104.) Therefore,

it is appropriate to dismiss Count 8 as to the City as a matter of law.

        As to Defendants Ribi and Briscoe, given the prior rulings in this matter and the

arguments by Defendants, Hammer was on notice that her § 1983 claim was dependent

upon her being able to establish a protected property interest in her continued employment;

including showing she was not an at-will employee. (Dkt. 41, 104, 123.) That Hammer was

terminated “without cause” has been raised, argued, and decided by this Court and affirmed

on appeal. (Dkt. 41, 104.) Moreover, Hammer addressed the issue in her briefing on

summary judgment. (Dkt. 116, 126.) Thus, Ms. Hammer had reasonable notice of the issue

and an adequate opportunity to rebut the same. See Kassbaum, 236 F.3d 494 (“if a court

concludes that a non-moving party is entitled to judgment, great care must be exercised to

assure that the original movant has had an adequate opportunity to show that there is a

genuine issue and that his [or her] opponent is not entitled to judgment as a matter of law.”)

(citations and marks omitted). Hammer has not shown she has a constitutionally protectable

property interest in her continued employment. Because Hammer has failed to establish the

existence of any genuine issue of material fact going to show she was not an at-will

employee and/or that she had a protectable property interest, the Court finds her § 1983

due process claim fails as a matter of law. For these reasons, summary judgment is granted


MEMORANDUM DECISION AND ORDER - 13
in favor of Defendants on Count 8.



                                     ORDER

      NOW THEREFORE IT IS HEREBY ORDERED Plaintiff Sharon R. Hammer’s

Motion for Summary Judgment (Dkt. 115) is DENIED.

      IT IS FURTHER ORDERED that Summary Judgment is GRANTED in favor of

Defendants on Count 8. Count 8 is HEREBY DISMISSED IN ITS ENTIRETY AS TO

ALL DEFENDANTS.




                                          DATED: October 23, 2018


                                          _________________________
                                          Honorable Edward J. Lodge
                                          U.S. District Judge




MEMORANDUM DECISION AND ORDER - 14
